Citation Nr: 1713359	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  13-14 319   	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for instability of the left knee.

3.  Entitlement to a rating in excess of 10 percent for right foot laceration.

4.  Entitlement to a compensable initial rating for scars of the right leg.

5.  Entitlement to a compensable rating for laceration scar of the left ring finger.

6.  Entitlement to a compensable rating for atrophy of the right testicle.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted. 

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine, and if so, whether service connection is warranted. 

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted. 

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether service connection is warranted. 

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted. 

12.  Entitlement to service connection for memory loss (claimed as confusion).

13.  Entitlement to service connection for dizziness.

14.  Entitlement to service connection for a right leg disability.

15.  Entitlement to service connection for a left leg disability 

16.  Entitlement to service connection for a twisted left ankle.

17.  Entitlement to service connection for a right hip disability.

18.  Entitlement to service connection for a left hip disability.

19.  Entitlement to service connection for an elbow disability.

20.  Entitlement to service connection for nerve damage, vertebrae.

21.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

22.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In a March 2004 rating decision, the RO granted entitlement to service connection for residuals of chronic dislocation of the left knee cap, effective August 11, 2003.  The Veteran filed a claim for an increased rating, and the May 2009 rating decision denied the claim, but reclassified the disability as left knee degenerative joint disease.  The Veteran appealed that decision, and in an April Decision Review Officer (DRO) decision, a separate 10 percent rating was granted for lateral instability of the left knee, effective December 3, 2012.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has added the instability rating to the appeal, as stated above

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In a January 2017 submission, the Veteran's attorney specifically argued a claim of entitlement to TDIU.  Therefore, the Board has added that issue to the appeal.  

Substantial amounts of evidence have been added to the claims file since the most recent adjudication of the Veteran's claims by the RO in April 2013.  In January 2017, the Veteran's attorney waived agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304 (c) (2016).   Therefore, the Board may consider this evidence in its adjudication of the claims.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to increased ratings for the Veteran's left knee disability, atrophy of the right testicle, entitlement to service connection for tinnitus, cervical spine disability, back disability, left shoulder disability, right knee disability, nerve damage, and an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND that follows the below ORDER.





FINDINGS OF FACT

1. Right foot laceration is manifested by a 4 x 0.5 centimeter (cm.) scar that is not unstable, deep, nonlinear, or tender, does not adhere to underlying tissue or cover an area of at least 12 sq. inches, and does not result in limitation of motion or loss of function.   

2.  Scars of the right leg are three scars, each 1 cm. in length, that are not unstable, deep, nonlinear, or tender, do not adhere to underlying tissue or cover an area of at least 12 sq. inches, and do not result in limitation of motion or loss of function.   

3.  Laceration scar of the left ring finger is a 3 X 0.3 cm. scar that that is not unstable, deep, nonlinear, or tender, does not adhere to underlying tissue or cover an area of at least 12 sq. inches, and does not result in limitation of motion or loss of function.   

4.  An August 2006 rating decision denied a claim of entitlement to service connection for tinnitus; the Veteran did not appeal that decision and no new and material evidence was received within one year of the denial.

5.  A March 2004 rating decision denied reopening of the claims of entitlement to service connection for back, neck, left shoulder, and right knee disabilities; the Veteran did not appeal that decision and no new and material evidence was received within one year of the denial.

6.  The evidence added to the record after the expiration of the appeal period following the March 2004 and August 2006 rating decisions includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for tinnitus, back, neck, left shoulder and right knee disabilities.

7.  A disability manifested by memory loss has not been present during the pendency of this claim.

8.  A disability manifested by dizziness has not been present during the pendency of this claim.

9.  A disability manifested by an elbow disability has not been present during the pendency of this claim.

10.  A disability manifested by a right leg disability has not been present during the pendency of this claim.

11.  A disability manifested by a left leg disability has not been present during the pendency of this claim.

12.  A disability manifested by a twisted left ankle has not been present during the pendency of this claim.

13.  A disability manifested by a right hip disability has not been present during the pendency of this claim.

14.  A disability manifested by a left hip disability has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right foot laceration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for a compensable initial rating for scars of the right leg have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

3.  The criteria for a compensable rating for laceration scar of the left ring finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the cervical spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The criteria for service connection for memory loss (claimed as confusion) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

10.  The criteria for service connection for dizziness have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

11.  The criteria for service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

12.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2016).

13.  The criteria for service connection for a twisted left ankle have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

14.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

15.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

16.  The criteria for service connection for an elbow disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As the Board's decision herein to reopen the claims of entitlement to service connection for tinnitus, cervical spine disability, back disability, left shoulder disability, and right knee disability is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations with regard to those claims.

As for the increased rating and service connection claims, the VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate claims, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  Records associated with the Veteran's disability benefits from the Social Security Administration (SSA) are also of record.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided appropriate VA examinations for his scar claims.

The Veteran was not afforded VA examinations in relation to his service connection claims.  As discussed in greater detail below, the medical evidence already of record shows that the Veteran's complaints of these symptoms and disabilities have not been attributed to any diseases or injuries.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims, and no VA medical examination or opinion is warranted. 

Accordingly, the Board will address the merits of the claims.

II. General Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Increased Ratings 
Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The rating criteria for scars were revised effective August 30, 2002 and again, effective October 23, 2008.  However, the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in September 2008, only the rating criteria in effect as of August 30, 2002 apply to this case.

As of August 30, 2002, scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage. Diagnostic Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Notes (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for scars that are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.
Analysis

The Veteran's service-connected right foot laceration is evaluated as 10 percent disabling, pursuant to Diagnostic Code 7804.  His scars of the right leg and left ring finger are rated noncompensable, pursuant to Diagnostic Code 7805.  38 C.F.R. 
§ 4.118.  

The Veteran was afforded two VA examinations to assess the severity of his scars.  At the October 2008 VA examination, the examiner described the right foot scar as 4 X 0.5 cm.  The left right finger scar was 3 X 0.3 cm.  The examiner indicated that the Veteran's right leg scars were laceration scars, but offered no assessment of their size or number.  The examiner indicated that the scars were not tender, did not adhere to underlying tissue, did not result in limitation of motion or loss of function, and did not exhibit skin ulceration or breakdown.   

Another VA examination was performed in December 2012.  The right foot scar was 4 cm. long and linear.  There were three right leg scars, each 1 cm. long.  The left ring finger scar was described as a 3 cm. linear scar.  The examiner indicated that none of the scars were painful or unstable.  

For scars other than on the head, face, or neck, the maximum rating available is 10 percent unless the scar is deep or nonlinear and covers an area of at least 12 sq. inches (77 sq. cm.) or has other disabling effects under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016).  None of these factors are present in the right foot laceration scar.  Consequently, a rating in excess of 10 percent is not warranted for that disability.  

As for the left ring finger and right leg scars, for a compensable percent rating to be assigned for a superficial scar, the scar must be painful or unstable.  Clinical examination of the scars revealed no skin breakdown or instability, and the Veteran consistently reported that the scars were not painful.  In light of these facts, the Board concludes that a compensable rating is not warranted for the Veteran's scars of the left ring finger and right leg at any point during the appeal period.  

The Board has considered the doctrine of reasonable doubt.  However, the Veteran's scar symptomatology at no time during the appeal period more closely approximate the criteria for ratings higher than those assigned. Therefore, the doctrine is not applicable to these claims, and they must be denied.

IV. New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The appellant is seeking to reopen a previously denied claims seeking service connection for tinnitus, cervical spine, back, left shoulder, and right knee disabilities.  The tinnitus claim was initially denied in an August 2006 rating decision, and the cervical spine, back, left shoulder, and right knee claims were first denied in an August 2001 rating decision.  The Veteran then submitted additional lay statements, dated in July 2001 and September 2001, providing additional evidence in support of his claim and requesting reconsideration.   Reopening of those four claims was then denied in a March 2004 rating decision, but as no action had yet been taken with regard to the Veteran's 2001 submissions, the August 2001 rating decision had not yet become final.  See 38 C.F.R. § 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Nevertheless, the March 2004 rating decision reconsidered the Veteran's claims based on the record at that time.  The Veteran did not file a notice of disagreement with any of these prior decisions, and no new and material evidence was received within one year of the March 2004 or August 2006 decisions; therefore, they became final.  

The claims for service connection for tinnitus, back, and right knee disabilities were denied on the basis that the Veteran did not have a chronic disability associated with military service.  The cervical spine and left shoulder claims were denied because, while the evidence demonstrated the presence of a current disability, it did not establish that the disability was related to the Veteran's military service.  VA has received additional evidence in the form of lay statements, SSA records, and VA and private treatment records.  The VA treatment notes reflect a diagnosis of tinnitus in the Veteran's Problem List, and the SSA records show that the Veteran has diagnosed degenerative disc disease of the lumbar spine.  In addition, right knee imaging from August 2009 shows significant spurring of the medial epicondyle, and mild narrowing of the medial joint compartment.  This evidence was not of record at the time of the prior final denials, and it is material as it relates to a previously unestablished fact of a current disability.  

With regard to the Veteran's cervical spine and left shoulder disabilities, the element of the claims lacking as of the March 2004 rating decision was competent evidence of a relationship between the current disabilities and the Veteran's military service.  In his September 2008 written claim to reopen, the Veteran asserted that he fell in service and still to the present day had had neck and left shoulder symptoms.  The Veteran's assertions that the disabilities were caused by a fall in service were considered at in March 2004; however, the September 2008 statement suggests that the Veteran's neck and left shoulder disabilities have been symptomatic since service, which goes to the missing element of a relationship between the current disabilities and the Veteran's military service.   

Therefore, new and material evidence sufficient to warrant reopening of the claims of entitlement to service connection for tinnitus and cervical spine, back, left shoulder, and right knee disabilities has been received.  Accordingly, reopening of the claims of entitlement to service connection for tinnitus, cervical spine, back, left shoulder and right knee disabilities is in order.  

V. Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis 

The Veteran has raised claims of entitlement to service connection for memory loss, dizziness, right leg, left leg, left ankle, right hip, left hip, and elbow disabilities.  He contends he has had these disabilities since a fall that occurred in service.  

However, service treatment records are negative for any complaint, treatment, or diagnosis associated with these disabilities.  While the Veteran reports forgetting things, mental status exams in VA treatment notes and at VA examination reveal that the Veteran's recent and remote memory is intact.  Dizziness is noted only as a potential side effect of his prescription Prazosin.  

VA treatment notes reflect complaints of pain in the legs which the Veteran relates to his fall in service, but there is no diagnosis associated with these complaints.  
There are no complaints, treatment, or diagnosis relative to the right and left hip and left ankle.  In July 2005, swelling of the left elbow was noted and indicated to be mostly boney deformity with slight bursal fluid.  There is no other reference to disability of either elbow, and no diagnosis of a chronic disability at that time.  

Thus, outside of the Veteran's assertions in filings and statements associated with his claims, the record does not demonstrate that the Veteran has current disabilities associated with memory loss, dizziness, his right or left leg, left ankle, right or left hip, or either elbow.  While the Veteran may perceive symptoms in this regard, absent competent evidence of a current disability for which service connection can be granted, the claims of entitlement to service connection for memory loss, dizziness, and right and left leg, left ankle, right and left hip, and elbow disabilities must be denied. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. 
§ 5107; see also Gilbert.  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable in this case.  


ORDER

Entitlement to a rating in excess of 10 percent for right foot laceration is denied.

Entitlement to a compensable initial rating for scars of the right leg is denied.

Entitlement to a compensable rating for laceration scar of the left finger is denied.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for tinnitus is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for degenerative disc disease of the cervical spine is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disability is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a left shoulder disability is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a twisted left ankle is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for an elbow disability is denied.


REMAND

With respect to the Veteran's increased rating claim the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The left knee examination reports of record do not meet these requirements.  In light of these facts, an additional VA examination of the Veteran's left knee disability must be scheduled.

As for the Veteran's right testicular disability, he has not been afforded a VA examination since 1988.  Thus, the Board remands the issue so that a VA examination to assess the current nature and severity of the Veteran's right testicular disability may be scheduled.

With respect to the tinnitus, cervical spine, back, left shoulder, and right knee claims, the Veteran has not been afforded a VA examination to assess the etiology of these disabilities.  Regardless of documentation in service treatment records, the Veteran is competent to describe in-service injuries and symptoms he has experienced, such as pain.  Therefore, these issues are remanded so that VA examinations may be scheduled.   

As for the claim of entitlement to service connection for nerve damage, which was claimed as numbness between the shoulder blades, the Board determines that such a neurological disability could be associated with disability of the cervical spine.  Therefore, the Board remands that issue as potentially intertwined with the cervical spine disability claim.  

With respect to the Veteran's acquired psychiatric disorder claim, a VA examination was conducted in January 2013.  However, the examiner did not diagnose any acquired psychiatric disorder after the examination.  This finding is contradicted by extensive treatment evidence, as well as by an August 2009 SSA evaluation, which yielded diagnoses of major depressive disorder and anxiety disorder.  The examiner did not address the discrepancy between her findings and other evidence in the claims file.  Therefore, the Board finds the January 2013 examination inadequate and remands the issue so that another VA examination can be scheduled. 

Finally, the outcome of the Veteran's claim of entitlement to TDIU is dependent, at least in part, on the outcome of the increased rating and service connection claims. Therefore, the Board also remands this issue as inextricably intertwined with the other claims on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to assess the current nature and severity of his service-connected left knee disability. 

All pertinent evidence of record must be made available to and reviewed by the examiner and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposing joint should be documented if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  Then, the Veteran should be afforded the appropriate examination to determine the degree of severity of his right testicular disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

4.  The Veteran should also be afforded a VA examination by an audiologist or a physician with sufficient expertise to determine the etiology of the Veteran's tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's tinnitus as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service. 

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all, cervical spine, back, left shoulder, and right knee disabilities present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each back, cervical spine, and left shoulder disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities and events described in the Veteran's written statements. 

Additionally, the examiner must state a medical opinion with respect to any vertebrae nerve damage (claimed as numbness between shoulder blades up to the back of the head) disability present and indicate whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities and events described in the Veteran's written statements. 

With respect to any right knee disorder that the physician believes existed prior to the Veteran's entrance onto active duty, did the disability clearly and unmistakably not undergo a permanent increase in severity as a result of service?

With respect to any currently present back disability that the physician believes was not present in service, is it at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service?

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  The Veteran should be afforded an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service. 

If a diagnosis of PTSD is assigned, the examiner should state the specific stressor(s) that supports the diagnosis.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  Undertake any other development determined to be warranted.
 
8.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


